Mr. Chief Justice Sheldon delivered the opinion of the Court: ' The statute required the railway company to return and file with the county clerk sworn lists of all its taxable prop- ■ erty in Cook county. It did return and file lists of its property, but not of all its property. In that respect it neglected to return to the county clerk the statements or schedules required to be returned to him, in which-case the 49th section of the statute made it the duty of the assessor to list and assess this omitted property. This omitted, property, then, was rightfully assessed by the assessor. But it is objected against .this assessment that the assessor should have listed this omitted property upon the county clerk’s copy of the railroad schedule furnished to him, and not upon his general assessment roll. If this be so, it would .be but a mere informality in the proceeding of the assessment, and so within section 191 of the Revenue act, that “no error or informality in the proceedings of any of the officers connected with the assessment, levying or collection of the taxes, not affecting the substantial justice of the tax itself, shall vitiate or in any manner affect the tax or the assessment thereof. ” The point is made that the assessor. had no authority to list and assess this omitted property without notice to the railroad company, and Cleghorn v. Postlewaite, 43 Ill. 428, McConkey v. Smith, 73 id. 313, and National Bank of Shawneetown v. Cook, 77 id. 622, are referred to as sustaining the position. Those cases are only to the effect that when a person furnishes the assessor with a list and valuation of his property, which is accepted by the assessor without question, the assessor has no power afterward to alter the same without first giving the party assessed notice. But we know of no authority for the position, that if an assessor discovers other property than that listed, he must give the owner notice before he can list and assess it. It is further contended that the county collector, the defendant here, had no authority to collect these taxes; that the county clerk is required by the statute to enter all kinds of railroad property in his “Railroad' Tax Book, ” and is required to extend all the taxes thereon on that book, and attach to it his warrant, and deliver the book to the county collector; and that this is the only way in which power is conferred on the county collector to collect railroad taxes,—by the warrant of the county clerk attached to the “Railroad Tax Book,” and delivered to the county collector; that since the statute gives the county collector, alone, power to collect railroad' taxes, and taxes against railroad property have no place on the general tax roll, and can only be extended on the county clerk’s “Railroad Tax Book, ” the fact that this personal property was entered on the general tax roll, and the tax against it extended there, did not give the town collector any power to collect the taxes against it, and so the warrant to the town collector, and his delinquent return, could not confer on the county collector any greater power to collect than the town collector had. This is a question which we do not deem it necessary to determine. This supposed want of power to collect the tax would not be a ground for the interposition of a court of equity, under the decisions of this court. The party must be left to his remedy at law in that respect. We have repeatedly held that a court of equity will not entertain a bill to restrain the collection of a tax, excepting in cases where the tax is unauthorized by law, or assessed upon property not subject to taxation, or where the assessment or levy has been made without legal authority, or fraud has occurred. Cook County v. Chicago, Burlington and Quincy R. R. Co. 35 Ill. 466; Porter v. Rockford, Rock Island and St. Louis R. R. Co. 76 id. 596; National Bank of Shawneetown y. Cook, 77 id. 622. We find no error in sustaining the demurrer and dismissing the bill, and the decree is affirmed. Decree affirmed.